DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on 07-25-2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 3, delete “with”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, line 2, “the first circuit board” lacks antecedent basis.
In claim 7, line 3, “the first circuit board” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitu (US#2015/0356801).
Regarding claim 1, Nitu discloses in Fig. 2A a method of providing access to a package in a package delivery system, the method comprising: wirelessly connecting a main board 208a with to a mobile device 202a, the main board being disposed in a package delivery system including a one or more lockers 204a, each locker including a lock 206a and an inherent lock circuit board in communication with the main board; receiving, at the main board, a user credential from the mobile device; determining, based on the user credential, that a first locker within the package locker system contains a package associated with the user credential; transmitting, by the main board, a signal to the mobile device indicating the first locker; receiving, by the main board, a signal from the mobile device to open the first locker; transmitting an unlock signal to the lock board associated with the first locker to unlock the lock of the first locker; and unlocking, by the lock board, the lock associated with the first locker.  
Regarding claim 2, wherein the package delivery system includes a control module (see Fig. 2A and collective unit 208a,206a,204a), and the main board 208a and the first locker 204a are disposed in the control module.  
Regarding claim 3, wherein the package delivery system further includes a control board 210 in communication with the main board and the lock board associated with the first locker, the control board transmitting the unlock signal to the lock board associated with the first locker (see Fig. 2B).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nitu (US#2015/0356801) in view of Porter (US#5774053).
Regarding claim 8, Nitu fails to disclose a light associated with the first locker, the method further comprising illuminating the light upon opening of a locker door associated with the first locker.  However, as evidenced by Porter, illuminating a light upon opening a locker door is known in the package delivery art, see col. 4, lines 30-39, interior lighting activated by door switch 28.  Therefore, as evidenced by Porter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nitu by including a light for illumination upon opening the locker door.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the light would improve the safety and operation of the system by improving the viewing of the interior of the locker. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nitu (US#2015/0356801) in view of Charette et al. (US#9554646).
Regarding claim 9, Nitu fails to disclose further comprising a UV light, the method comprising illuminating the UV to assist in sterilization prior to receipt of the user credential.  However, as evidenced by Charette, illuminating a UV light for sterilization is known the package delivery art, see col. 16, lines 10-25, Fig. 12 and UV light 180.  Therefore, as evidenced by Charette, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nitu by including a UV light.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the UV light would improve the safety of the system by sterilizing the interior of the locker and its contents. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nitu (US#2015/0356801) in view of Hyde (US#2018/0372447).
Regarding claim 10, Nitu fails to disclose further including a locker door dampener, the method further comprising limiting the travel of the locker door upon unlocking of the lock.  However, as evidenced by Hyde, including a door dampener to limit its opening is known in the smart receptacle art, see [0078] and damper for closure 22 of receptacle 30.  Therefore, as evidenced by Hyde, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nitu by including a locker door dampener.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the locker door dampener would improve the operational safety of the system when opening the door via slowing the opening movement. 
Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677